Citation Nr: 1435486	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a blood disorder.

2.  Entitlement to service connection for a blood disorder, claimed as a blood clotting disorder.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran served on active duty from December 1961 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2011 rating decisions by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2014, the Veteran provided testimony before the undersigned by videoconference hearing.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a blood clotting disorder and tuberculosis are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service connection for a blood disorder on the basis there was no evidence of a blood disorder of record.  The Veteran did not appeal and that decision is now final. 

2.  The additional evidence presented since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the previously denied claim of service connection for a blood disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2003 rating decision, the RO denied service connection for a blood disorder on the basis there was no evidence of a blood disorder of record.  The Veteran did not appeal and that decision is now final. 

The evidence submitted since May 2003 includes private treatment records showing that the Veteran takes Coumadin for his service connected pulmonary embolus, and that he undergoes frequent anticoagulant monitoring.  

The March 2011 rating decision on appeal adjudicated the claim on the merits.  Nevertheless, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim; that is, that the Veteran has a blood disorder.  Reopening the claim is warranted.

ORDER

The claim of service connection for a blood disorder is reopened.


REMAND

The Veteran contends that he has tuberculosis and a blood clotting disorder that may be related to his service connected diabetes mellitus and/or pulmonary embolus.  He takes Coumadin for pulmonary embolus.  While Coumadin is an anticoagulant, it is not clear whether the Veteran has a blood clotting disorder, and if so, whether it is related to a service connected disability or treatment thereof.  An examination is warranted.

The Veteran had a positive PPD test in service in 1974.  He had positive induration and abnormal liver function tests and was treated with INH [isoniazid] orally for one year.  The Veteran has submitted literature describing the association of diabetes mellitus with a risk of developing active tuberculosis.  An examination is warranted to determine whether the Veteran has tuberculosis and, if so, whether it is related to the inservice findings and/or his service connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine whether the Veteran has a blood clotting disorder.  The claim file must be made available to the physician and any indicated studies performed.

Following the examination of the Veteran and a review of his pertinent history, the examiner must first address whether a blood clotting disorder has been present at any time during the pendency of the claim.  If so, the examiner must determine:
Whether it is at least as likely as not (a probability of 50 percent or more) that the blood clotting disorder is caused or aggravated by the service- connected diabetes mellitus and/or pulmonary embolus, to include his use of Coumadin. 

The term "aggravation" means a permanent increase in severity of the blood clotting disorder, that is, worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she must explain why the opinion cannot be provided.

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of any TB or residuals of TB present during the period of the claim.  The claim file must be made available to the physician.  Any indicated studies should be performed.

Following the examination of the Veteran and a review of his pertinent history, the examiner must first address whether active or inactive TB or residuals of TB have been present at any time during the pendency of the claim.  If so, the examiner must determine:

Whether it is at least as likely as not (a probability of 50 percent or more) that: 

a). the active or inactive TB is related to the inservice findings; or, in the alternative, 

b). the active or inactive TB is caused or aggravated by the service- connected diabetes mellitus. 

The term "aggravation" means a permanent increase in severity of the TB disability, that is, worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms.

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she must explain why the opinion cannot be provided.

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


